DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims and arguments filed on September 28, 2021 have been received and entered. Claim 1 has been amended, while claims 2, 4-5, 8, 11, 14, 17-18, 23-31, 33-46, 48-51, 53-54, 56,  62, 64 and 65 have been canceled. Claims 1, 3, 6-7, 9-10, 12-13, 15-16, 19-22, 32, 47, 52, 55, 57-61 and 63 are pending in the instant application. 

Election/Restrictions
Applicant’s election without traverse of claims 1-31, 55, 58-63 in the reply filed on January 10, 2020 was acknowledged. Applicant further elected SEQ ID NO: 55, 57, 67, 69, 58, 70, 5 and 13 as species for signal peptide, transmembrane domain, cytoplasmic domain, TRKB protein respectively. However, upon further consideration, election of species requirement were hereby withdrawn and all the non-elected species are hereby rejoined with the elected invention. 
Claims 32, 47, 52 and 57 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 10, 2020.
Claims 1, 3, 6-7, 9-10, 12-13, 15-16, 19-22, 55, 58-61 and 63 are under consideration. 

Priority
This application claims priority from US provisional application no 62/661,373 filed on 04/23/2018 that claims priority from US provisional 62/592,905 filed on 11/30/2017.


New-Claim Rejections - 35 USC § 112- necessitated by amendments 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 3, 6-7, 9-10, 12-13, 15-16, 19-22, 55, 58-61 and 63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A rat whose genome comprises a homozygous  replacement of an endogenous rat TrkB genomic sequence encoding a rat tropomyosin receptor kinase B (TRKB) protein extracellular domain with a corresponding human TRKB genomic sequence encoding a human TRKB protein extracellular domain, wherein the endogenous rat TrkB genomic sequence comprises a region starting from the codon in exon 2 encoding amino acid 32 through exon 10, including all introns between exons 2 and 10, wherein the corresponding human TRKB genomic sequence comprises a region starting from the codon in exon 2 encoding amino acid 32 through exon 10, including all introns between exons 2 and 10, wherein the replacement creates a sequence encoding a humanized TRKB protein comprising an endogenous rat TRKB protein signal peptide; the human TRKB protein extracellular domain; an endogenous rat TRKB protein transmembrane domain; and an endogenous rat TRKB protein cytoplasmic domain, wherein the humanized TRKB protein comprises the amino acid as set forth in SEQ ID NO: 5, wherein the humanized endogenous TrkB gene is under the control of an endogenous rat TrkB promoter at the genetically modified endogenous rat TrkB locus, wherein the rat expresses the humanized TRKB protein, and 
wherein treatment of the rat with a human TRKB agonist antibody results in a neuroprotective effect on retinal ganglion cell viability after optic nerve injury, 
does not reasonably provide enablement for a rat whose genome comprises a heterozygous humanized TRKB protein that is at least 99% identical to the sequence set forth in SEQ ID NO: 5 showing contemplated phenotype wherein treatment of the rat with a human TRKB agonist antibody results in a neuroprotective effect on retinal ganglion cell viability after optic nerve injury. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404.  Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; (4) The level of one of ordinary skill in the art; (5) The level of predictability in the art; (6) The amount of direction and guidance provided by Applicant; (7) The existence of working examples; and (8) The quantity of experimentation needed to make and/or use the invention. 
The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue experimentation” to make and/or use the invention and therefore, applicant’s claims are not enabled.
Claims are directed to a rat whose genome comprises a genetically modified endogenous rat TrkB locus comprising a humanized TrkB gene comprising a replacement of an endogenous rat TrkB genomic sequence encoding a rat tropomyosin receptor kinase B (TRKB) protein extracellular domain with a corresponding human TRKB genomic sequence encoding a human TRKB protein extracellular domain, wherein the endogenous rat TrkB genomic sequence comprises a region starting from the codon in exon 2 encoding amino acid 32 through exon 10, including all introns between exons 2 and 10, wherein the corresponding human TRKB genomic sequence comprises a region starting from the codon in exon 2 encoding amino acid 32 through exon 10, including all introns between exons 2 and 10, wherein the humanized TrkB gene encodes: a humanized TRKB protein comprising: an endogenous rat TRKB protein signal peptide; the human TRKB protein extracellular domain; an endogenous rat TRKB protein transmembrane domain; and an endogenous rat TRKB protein cytoplasmic domain, wherein the humanized TRKB protein is at least 99% identical to the sequence set forth in SEQ ID NO: 5, wherein the humanized endogenous TrkB gene is under the control of an endogenous rat TrkB promoter at the genetically modified endogenous rat TrkB locus, 
The specification exemplified human TRKB homozygous rats that was  given either H4H9816P2-L9, H4H9814P-L9 and H4H9780P-L5. The results show that each TRKB agonist antibody had a neuroprotective effect compared to the isotype control antibody (see figure 15A and 15B). The results shows human TRKB agonist antibodies had a significant neuroprotective effect in homozygous humanized TRKB rats whereas human TRKB agonist antibodies “did not have a neuroprotective effect in homozygous humanized TRKB mice (see figure 15 -17). The specification does correlate any variants of humanized TRKB having s sequence that is 99% identical to SEQ ID NO: 5. It is relevant to note that a host of species within the genus can be envisioned, the specification does not teach any variants as discussed supra. Maksimenko et al., (Acta Nature, 2013 Vol. 5, No. 1, p. 33-46, art of record) reports that "The site at which the construct is integrated into the genome plays a crucial role in ensuring efficient transgene expression. Injected DNA is typically incorporated into the gene-poor regions, which are characterized by frequent DNA breaks. The chromatin in these regions typically exerts a negative influence on the expression of the transgene integrated nearby. Given the lack of guidance in the specification regarding variants of at least 99% sequence homologous to humanized TRKB sequence resulting in claimed phenotype.  Further, predictability of amino acid changes can be tolerated in a protein's amino acid sequence and to obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in Identification of 36 potential TrkB protein isoforms suggests high complexity in the synthesis, regulation and function (see abstract). The specification fails to disclose the production of the claimed humanized animals whose genome comprises a variant of humanized TRKB that may encompass any one of those different isoform of TRKB having 99% sequence identity to SEQ IDNO: 5 with a recited phenotype other than rat whose genome comprises a nucleic acid sequence encoding humanized TRKB comprising amino acid sequence of SEQ ID NO: 5 operably linked to a promoter of the rat TRKB gene at the endogenous rat TRKB locus.  The art teaches that “[t]he rules of the genome are not fully understood, nor are the full phenotypic consequences of creating mice with human genomic DNA” and “the design of a humanization strategy is far from routine.( Zhu, F Nature communications 10.1 (2019): 1-13, page 7, col. 2, para. 3).  It is relevant to note that Zhu explicitly states that the “The phenotype of a genetic mouse model— transgenic or genomically humanized—is not always predictable, but when unexpected outcomes arise, such models can provide valuable insight from studying the mechanism of why the observed outcome is different from expectation. As an example, to model myotonic dystrophy, the 3' end of the Dmpk (dystrophia myotonica protein kinase) gene was humanised, including the addition of 84 CTG repeats in the 3'-UTR, which leads to pathology in humans. In Dmpk- humanized mice, however, this repeat number failed to produce a pathogenic phenotype. (Zhu, page 9; emphasis added). Similarly, in larger-scale humanizing of the introns and exons of a gene, the mouse environment (chromosomal or cellular) cause unexpected phenotypes. Currently, this is unpredictable and must be assessed on a case-by-case basis, but does not preclude working with such animals. (Zhu, page 10). The art teaches “exclusion of introns, which might help to keep things simple in a humanization strategy, can potentially be disruptive. For example, when the xenobiotic sensor PXR (Pregnane X receptor) was originally humanized, some introns were excluded-it was later discovered that this caused a mis-splicing event as a result of exons 7 and 8 fusion, leading to creation of a new splice-acceptor site and variant whereby exon 5 spliced to exon 8 (see page 8, col. 1, para. 2). Further, it is not always clear how far one should extend genomic humanization in order to most faithfully recapitulate human gene expression in a mouse context. In eukaryotes, for example, it largely remains to be determined where and how transcription terminates, which may be many bp or even kb beyond the polyadenylation signal in a transcript. Transcription terminator proteins are involved in releasing mRNAs and RNA Polymerase II from each, and this is coupled to cleavage and polyadenylation of the 3ʹ end of mRNAs and associated with the effects of transcription boundary-associated RNAs, which include terminus-associated RNA. Termination can occur at different sites 3ʹ of the polyadenylation signal, and usually it is not known how far to humanize beyond the 3ʹ-UTR of a gene. Yet, these sequences can have profound effects on transcription and translation (see Zhu et al). The art further teaches genomic humanization studies have shown that phenotypes could range from relatively mild to apparently no different from wild-type mice (see page 6, col. 2, last para.). Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would have to perform undue experimentation to determine how to make/use a rat with different any nucleic acid sequence encoding humanized TRKB that is  99% sequence  to SEQ ID NO: 5 showing  the contemplated phenotype  of said rat following treatment  with a human TRKB agonist antibody results in a neuroprotective effect on retinal ganglion cell viability after optic nerve injury , without reasonable expectation of success. An artisan would have to perform undue experimentation to make and use the invention, without reasonable expectation of success. The claims also read on a genetically modified rat whose genome comprises at one chromosome comprising the replacement of a portion of the endogenous TRKP gene with a portion of the human TRKP gene resulting in rat following treatment of the rat with a human TRKB agonist antibody results in a neuroprotective effect on retinal ganglion cell viability after optic nerve injury. Given that instant specification teaches Trkb agonist antibody did not have a neuroprotective effect in human TRKB homozygous mice. 
 
Maintained -Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 1, 3,  6-7, 9-10, 12-13, 15-16, 59-64 and 65 remainrejected under 35 U.S.C. 103 as being unpatentable over Perreault et al (PLOS One , 2013, e62616, 1-13, art of record),  Koponen et al (Mol. Cell. Neurosci. 26 (2004) 166– 181), Gurer et al (USPGPUB 20160157470, dated 06/09/2016)/ Harari et al (PLOS One, 2014, 9, e84259, 1-12, art of record) as evidenced by Gromada et al (WO/2015/127158, dated 8/27/2015) and Presta et al (US20020146416, dated 10/10/2002).
Claim interpretation: Instant rejection is applied to the breadth of the claim and not to a rat with a specific phenotype following treatment with a human TRKB agonist antibody. The homozygous humanized TRKB rats, while claims are not so limited.  As such the rat as claimed do not exhibit this phenotype and the phenotype is associated only following treatment of rat with human TRKB agonist antibody.

With respect to claims 1, 3,  6-7, 9-10, 12-13, 15--16, 59-63, Perreault et al a, rat (see page 3, col. 2, para. 4-5) for assessing the activity of a humanized TRKB targeting antibody in vivo (see abstract). Koponen provide motivation to over express TRKB in an animal model to study the trkb signaling pathway (abstract). Koponen teaches a transgenic mouse whose genome comprises a nucleic acid encoding trkb, wherein said mouse express TRKB. Perreault et al differ from claimed invention by not disclosing rat whose endogenous extracellular domain of Trkb protein has been replaced with a human TRKB extracellular domain while retaining the endogenous signal peptide and transmembrane domain and cytoplasmic domain (limitation of claim 1). 
However, before the effective filing date of instant application , it was routine to humanize mouse or rat comprising a genetically modified endogenous receptor locus encoding a protein, wherein the protein comprises a cytoplasmic domain, a transmembrane domain, and an extracellular domain, and all or part of the extracellular domain is encoded by a segment of the endogenous locus that has been deleted and replaced with an orthologous human sequence and wherein the protein of animals comprising  a human extracellular domain. Gurer et al teach the replacement of the exons coding for the extracellular domain of endogenous proteins by their human equivalents (see example 1, claims in ‘470). Specifically, Gurer et al teach a mouse or rat whose genome comprises an endogenous mouse CD47 nucleotide sequence and a human CD47 nucleotide sequence, wherein the CD47 gene is operably linked to an endogenous mouse CD47 promoter, wherein CD47 gene encodes a CD47 polypeptide comprising an extracellular portion of a human CD47 polypeptide and an intracellular portion of an endogenous CD47 polypeptide (see claims in 470). The structure of the human gene as well as the extra-cellular domain required for functional interaction of human trkb were generally known in the art (see Gromada). Gromada provided relevant sequence information of endogenous rat signal sequence as set forth in SEQ ID NO: 55, endogenous TRKB transmembrane sequence as set forth in SEQ ID NO: 57 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Likewise, Harari et al teach a mouse whose genome comprises nucleic acid encoding transgenic variants of IFNAR1 and IFNAR2 with the human extracellular domains being fused to transmembrane and cytoplasmic segments of mouse sequence (see abstract and figure IB).The combination of reference differ from claimed invention by not disclosing humanized protein is at least 97% identical to SEQ ID NO: 5.Given that Gurer et al teaches genetically modifying rat whose genome comprises genetically modified endogenous receptor locus encoding a protein, wherein the protein comprises a endogenous cytoplasmic domain, a endogenous transmembrane domain, and extracellular domain, and all of the extracellular domain is encoded by a segment of the endogenous locus that has been deleted and replaced with an corresponding human sequence. One of ordinary skill in the art would retain the endogenous signal sequence, transmembrane and cytoplasmic domain for optimal expression of humanized Trkb from the endogenous trkb locus (see para. 10-12, 100, claims). Presta et al teach human TRKB that has ~99% sequence identity to SEQ ID NO: 5 (see below).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Therefore, it would have been prima facie obvious for a person of ordinary skill in the art seeking to overexpress human Lrkb to test human ligands binding with EC domain of TRKB in a rat would be motivated to replace endogenous extracellular rat sequences with corresponding  human counterpart at an endogenous locus under control of endogenous regulatory elements to provide a physiologically appropriate expression pattern and level resulting in a useful humanized rat whose physiology with respect to the replaced gene are meaningful as exemplified and taught in prior art by Gurer/ Harari, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so in order to assess the efficacy of a TRKB agonist antibody  targeting human Trkb in rat (see para. 40, 137), while preservation of endogenous regulatory sequences would ensure that the expression of the human Trkb is similar to the rat TRkb. Other limitation of human TRKB exons comprising hTRKB exons would be obvious modification of known method based on the teachings of Gromada that reported similar exon/intron structure between the mouse or rat and human TRKB gene. Absent evidence of unexpected results, one of skill in the art would have been expected to have a reasonable expectation of success in substituting rat extracellular domain with corresponding human exons to produce a humanized TRKB knock-in rat with a reasonable expectation of success as prior art successfully reported KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Response to arguments
	Applicant disagree with the rejection relying on the teaching of post filing art of Zhu to assert that resulting phenotype of a humanized rat is unpredictable. Applicant point to para. 270-272 of the specification to show human TRKB homozygous rat has significant neuroprotective effect while homozygous humanized TRKB had no effect. Applicant further argue that claims are commensurate with the rat showing unexpected result particularly claims have been amended to to specify that the humanized TRKB protein is at least 99% identical to the sequence set forth in SEQ ID NO: 5. Applicant continue to argue the claims are amended to specify the phenotype described above by reciting that treatment of the rat with a human TRKB agonist antibody results in a neuroprotective effect on retinal ganglion cell viability after optic nerve injury. Applicants’ arguments have been fully considered, but are not found persuasive.
	As indicated before, instant rejection is applied to the breadth of the claims. Examiner in part agree with the applicant’s argument that resulting phenotype of a humanized rat is unpredictable, however, claimed genetically modified rat merely require expressing the humanized TRKB. The wherein clause is resulting phenotype of the human TRKB homozygous rat that is treated with a TRKB agonist antibody . In the instant case, claims are not limited to (i) human TRKB homozygous rat and (ii) a TRKB protein as sequence set forth in SEQ ID NO: 5. Luberg et al (Journal of Neurochemistry, 2010, 113, 952-964, art of record) teaches that dysregulation of Trkb is linked to distinct disease pathogenesis (see cancers, obesity and eating disorders, page 952, col. 1, para. 1). It is further disclosed that transcripts encoding the full-length TrkB receptor and the C-terminally truncated TrkB-T1 have different expression profiles as compared to the proteins they encode. Luberg Identified 36 potential TrkB protein isoforms suggesting high complexity in the synthesis, regulation and function (see abstract). The human genomic DNA” and “the design of a humanization strategy is far from routine.( Zhu, F Nature communications 10.1 (2019): 1-13, page 7, col. 2, para. 3). Therefore, applicant’s argument relying on Zhu would be persuasive, if claims are amended to recite i) human TRKB homozygous rat and (ii) a TRKB protein as sequence set forth in SEQ ID NO: 5.
	In response to applicant’s argument of superior result, it should be noted that unexpected results have to be commensurate with the scope of the invention. "Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)." The specification teaches human TRKB agonist antibodies had a significant neuroprotective effect in homozygous humanized TRKB rat that was not observed with wild type rat or human TRKB homozygous mouse. The claims are not so limited. 
Examiner’s note: Should applicant amend the claim to limit the scope of homozygous humanized TRKB rat whose genome comprises a humanized TRKB protein comprising the amino acid as set forth in SEQ ID NO: 5 at the endogenous TRKBP locus, instant obviousness rejection would be overcome. 
Conclusion
No claims allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. NCBO accession no NP_036863.1, NM_012731.2 (rat Trkb) and NCBI accession no NP_006171.2 and NM_006180.4 (human Trkb). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632